                                               Case 2:16-cv-02211-JCM-NJK Document 68 Filed 02/05/19 Page 1 of 3



                                           1    SUBS
                                                JOHN HENRY WRIGHT, ESQ.
                                           2    Nevada Bar No. 6182
                                                CHRISTOPHER B. PHILLIPS, ESQ.
                                           3    Nevada Bar No. 14600
                                                THE WRIGHT LAW GROUP, P.C.
                                           4    2340 Paseo Del Prado, Suite D-305
                                                Las Vegas, Nevada 89102
                                           5    Telephone: (702) 405-0001
                                                Facsimile: (702) 405-8454
                                           6    Email: john@wrightlawgroupnv.com
                                                       chris@wrightlawgroupnv.com
                                           7    Attorneys for Defendant
                                                A SCIMITAR LLC
                                           8                             UNITED STATES DISTRICT COURT
                                           9                                     DISTRICT OF NEVADA
                                          10
                                                 BANK OF AMERICA, N.A.,                         CASE NO.: 2:16-cv-02211-JCM-NJK
Tel: (702) 405-0001 Fax: (702) 405-8454




                                          11
2340 Paseo Del Prado, Suite D-305




                                                                            Plaintiff,
THE WRIGHT LAW GROUP P.C.




                                          12
                                                 vs.
Las Vegas, Nevada 89102




                                          13
                                                 RIDGEVIEW HOMEOWNERS
                                          14     ASSOCIATION, INC., AKA
                                                 RIDGEVIEW VILLAGE; A SCIMITAR
                                          15     LLC, and NEVADA ASSOCIATION
                                                 SERVICES, INC.,
                                          16
                                                                            Defendants,
                                          17
                                          18
                                          19
                                          20                               SUBSTITUTION OF ATTORNEYS

                                          21           ZACHARY P. TAKOS, ESQ., Attorney of Record for the above-named Defendant, A

                                          22    SCIMITAR LLC, does hereby consent to the substitution of JOHN HENRY WRIGHT ESQ., of
                                                                                                        defendant
                                          23    THE WRIGHT LAW GROUP, P.C., as attorney, for the Plaintiff, in the above-entitled matter in

                                          24    his place and stead.

                                          25           DATED this 2nd day of February, 2019.

                                          26                                                _/s/ Zachary P. Takos, Esq._______________
                                                                                            ZACHARY P. TAKOS, ESQ.
                                          27                                                TAKOS LAW GROUP, LTD.
                                                                                            1980 Festival Plaza Drive, Suite 300
                                          28                                                Las Vegas, Nevada 89135
                                                                                            Telephone: 702.856.4629

                                                                                          Page 1 of 3
                                               Case 2:16-cv-02211-JCM-NJK Document 68 Filed 02/05/19 Page 2 of 3



                                           1           JOHN HENRY WRIGHT, ESQ., does hereby agree to be substituted in the place of
                                           2    ZACHARY P. TAKOS, ESQ., as attorney for A SCIMITAR LLC, in the above-entitled matter.
                                           3           DATED this 2nd day of February, 2019.
                                           4                                                THE WRIGHT LAW GROUP, P.C.
                                           5
                                           6                                                   /s/ John H. Wright
                                                                                            JOHN HENRY WRIGHT, ESQ.
                                           7                                                Nevada Bar No. 6182
                                                                                            CHRISTOPHER B. PHILLIPS, ESQ.
                                           8                                                Nevada Bar No. 14600
                                                                                            2340 Paseo Del Prado, Suite D-305
                                           9                                                Las Vegas, Nevada 89102
                                          10
Tel: (702) 405-0001 Fax: (702) 405-8454




                                                       KAMI ZARGARI does hereby agree to the substitution of JOHN HENRY WRIGHT, ESQ.,
                                          11
2340 Paseo Del Prado, Suite D-305
THE WRIGHT LAW GROUP P.C.




                                                as attorney of record for Defendant, A SCIMITAR LLC, in the above entitled matter in the place
                                          12
Las Vegas, Nevada 89102




                                          13    and stead of ZACHARY P. TAKOS, ESQ.

                                          14           DATED this 2nd day of February, 2019.

                                          15                                                       _/s/ Kami Zargari_______________
                                                                                                   Kami Zargari an authorized Manager of
                                          16                                                       A SCIMITAR LLC

                                          17
                                          18
                                                          IT IS SO ORDERED.
                                          19              Dated: February 6, 2019
                                                          .
                                          20              .
                                          21              _____________________________
                                                          Nancy J. Koppe
                                          22              United States Magistrate Judge
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                         Page 2 of 3
